Filed:   January 14, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 99-2244
                           (CA-99-2304-PJM)



Health Care and Retirement Corporation, etc.,

                                                 Plaintiff - Appellee,

           versus


Erma J. Istvan,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed December 21, 1999, as

follows:

     On the cover sheet, section 3 -- the spelling of Appellant’s

name is corrected to read “Erma J. Istvan.”

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2244



HEALTH CARE AND RETIREMENT CORPORATION OF
AMERICA, d/b/a HCR-Manor Care Health Services,

                                               Plaintiff - Appellee,

          versus


ERMA J. ISTVAN,

                                            Defendant - Appellant,

          and


DELLA SHUMAKER, HCR-Manor Care Health Services,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-2304-PJM)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.




                                 2
Irma J. Istvan, Appellant Pro Se. John M. G. Murphy, OBER, KALER,
GRIMES & SHRIVER, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Erma Istvan appeals the district court’s order (1) finding

that it lacked subject matter jurisdiction over this action raising

the state law claims of breach of contract, quantum meruit, and

negligence; and (2) remanding the case to the Maryland state court

from which it was improperly removed.   Under 28 U.S.C. § 1447(d)

19994), an order remanding a case to the state court from which it

was removed is not reviewable on appeal except in circumstances not

applicable here.   Accordingly, we dismiss the appeal for want of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

us and argument would not aid the decisional process.




                                                         DISMISSED




                                3